DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 12 is sufficient to overcome the rejection under 35 U.S.C. 112(b) set forth in the prior Office action.
Applicant’s amendment to claim 14 adding additional claim limitations is sufficient to overcome the rejection under 35 U.S.C. 102 under anticipation by Tachibana et al set forth in the prior Office action.  
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive.  Applicant has argued that Spurlin et al failed to teach controlling the dissolved oxygen content to at least 10 ppm.
In response, the claim language at issue recites “the dissolved-oxygen sensor configured to provide feedback by which the oxygen-delivery apparatus is controlled to main a concentration of dissolved oxygen above about 10 ppm” which has been added to each of independent claims 1 and 14, although this claim language was present in prior claim 8 (now cancelled).  The Office notes that claims 1 and 14 are apparatus claims.  Interpretation of functional limitations in apparatus claims are governed by the guidance in MPEP 2114.  “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”  Applicant has failed to show that the particular value of the oxygen concentration results in a structural difference from the apparatus of Spurlin et al.  Note that the apparatus of Spurlin et al was capable of controlling the oxygen concentration to varying values (see e.g. paragraph [0023] and claims 8 and 9).  Merely 
Further, Spurlin et al teach (see claim 25) controlling the dissolved oxygen concentration to up to 9 ppm.  “9 ppm” is considered to be “about 10 ppm” as set forth in claims 1 and 14. 
Note that new grounds of rejection are presented for claims 14-16.  These new grounds are necessitated by Applicant’s amendment to claim 14. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spurlin et al (US 2013/0284604).
Spurlin et al teach (see figure 1) an electroplating system comprising a two-bath electroplating chamber (203) including a separator (209) providing fluid separation between a catholyte region (207) and an anolyte region (205), a catholyte tank (219) fluidly coupled with the first bath of the electroplating chamber, an anolyte tank (225) fluidly coupled with the second bath of the electroplating chamber, a first pump (221) coupled to the catholyte tank and the first bath and configured to provide catholyte from the catholyte tank to the first bath, and a second pump (227) coupled to the anolyte tank and the second bath and configured to provide anolyte from the anolyte tank to the second bath.  Further, Spurlin et al teach (see fig. 4, and paragraph [0017]) that the system additionally included an oxygenation device in communication with the anolyte and expressly teach the presence of an oxygen sparging device that sparged an oxygen-containing fluid (e.g.-air or pure oxygen) into the anolyte.  Spurlin et al teach (see paragraph [0018]) the presence of an oxygen concentration meter (i.e.-sensor) structural elements of the device of claim 1.
Regarding claim 2, the oxygen sparger of Spurlin et al was located within the anolyte tank (225).
Regarding claims 9, Spurlin et al teach (see paragraph [0018]) the presence of an oxygen concentration meter (i.e.-sensor) for determining the oxygen concentration within the anolyte.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spurlin et al (US 2013/0284604).
Spurlin et al teach placing the oxygen-delivery apparatus in the anolyte tank and not within the second bath. However, Spurlin et al do teach (see paragraphs [0076]-[0077]) that the function of the oxygen was to oxidize any copper (i) ions present in the anolyte to copper (ii) ions and that the copper (i) ions were produced at the anode.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have fluidly coupled the oxygen-delivery apparatus to the second bath (anolyte chamber) of the electroplating chamber to provide the oxygen gas at the location of the generation of copper (i) ions.   
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Spurlin et al (US 2013/0284604) in view of Tachibana et al (US 2009/0038952).

Tachibana et al teach (see figs. 1b and 8, abstract, and paragraphs [0042] and [0055]) that it was desirable to provide dissolved oxygen in the electrolyte that contacted the substrate being electroplated with copper to ensure that all copper ions in the electrolyte contacting the substrate were in the +2 oxidation state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided an additional oxygen-delivery apparatus of Spurlin et al in the catholyte tank for the purpose of providing sufficient dissolved oxygen to convert any copper (i) ions in the catholyte to copper (ii) ions.  
Regarding claim 5, Tachibana et al teach placement of the oxygen-delivery apparatus in the electrolyte tank, which corresponded to the catholyte tank of Spurlin et al.  The catholyte tank of Spurlin et al included an intake to the first pump such that the oxygen-delivery apparatus was located proximate to the intake of the first pump.  Tachibana et al teach the presence of a bubble separator (mesh 20) fluidly coupled in the electrolyte circulation loop (i.e.-between the pump and the additional electroplating chamber).  
Regarding claim 6, the combination of Tachibana et al and Spurlin et al suggest providing the dissolved oxygen in both the anolyte and the catholyte.
Regarding claim 7, the anolyte tank of Spurlin et al included an intake to the second pump such that the oxygen-delivery apparatus was located proximate to the intake of the second pump.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Spurlin et al (US 2013/0284604) in view of Huf (US 6,093,238).
Spurlin et al teach (see paragraph [0083]) using either atmospheric air, clean dry air, or substantially pure oxygen as the source of the oxygen.

It would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the compressed air + membrane scheme of Huf for producing the necessary high oxygen content air for the system of Spurlin et al to avoid having to purchase oxygen gas bottles.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spurlin et al (US 2013/0284604) in view of Saurin et al (FR 2,691,282).
Spurlin et al teach the use of oxygen gas to conduct oxidation of copper (i) ions (cuprous ions) to copper (ii) ions (cupric ions).
Spurlin et al do not teach using ozone gas to conduct the oxidation.
Saurin et al teach (see top of sixth page of English translation) that cuprous ions were known to be converted to cupric ion through application of air, oxygen, ozone, or hydrogen peroxide.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized ozone as the gas for causing oxidation of the copper (i) ions in Spurlin et al because Saurin et al show that air, oxygen, ozone and hydrogen peroxide were art recognized equivalents for performing the oxidation of copper (i) ions to copper (ii) ions.  91
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spurlin et al (US 2013/0284604) in view of Stevens et al (US 6,454,927).
Spurlin et al teach using a single electroplating chamber.
However, Stevens et al teach (see abstract, fig. 1 and 4) that it was known in the field of electroplating systems to utilize a circulating electrolyte system comprising a single storage tank (e.g. 120 or 250) connected with plural electroplating chambers (e.g. 104 or 220) to permit parallel processing of wafers at the same time.
.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Spurlin et al (US 2013/0284604) in view of Stevens et al (US 6,454,927) as applied to claim 12 above, and further in view of Tachibana et al (US 2009/0038952).
Spurlin et al teach the oxygen-delivery apparatus being fluidly coupled with the anolyte tank, not the catholyte tank.
Tachibana et al teach (see figs. 1b and 8, abstract, and paragraphs [0042] and [0055]) that it was desirable to provide dissolved oxygen in the electrolyte that contacted the substrate being electroplated with copper to ensure that all copper ions in the electrolyte contacting the substrate were in the +2 oxidation state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided an additional oxygen-delivery apparatus of Spurlin et al in the catholyte tank for the purpose of providing sufficient dissolved oxygen to convert any copper (i) ions in the catholyte to copper (ii) ions.  The oxygen-delivery apparatus of Tachibana et al was located in the electrolyte tank and Stevens et al utilized a single pump (116) to distribute the electrolyte to the plural electroplating chambers.  Tachibana et al teach the presence of a bubble separator (mesh 20) fluidly coupled in the electrolyte circulation loop (i.e.-between the pump and the additional electroplating chamber).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (US 2009/0038952) in view of Spurlin et al (US 2013/0284604).

Tachibana et al fail to teach providing a dissolved-oxygen sensor in communication with the oxygen-delivery apparatus, with the dissolved-oxygen sensor configured to provide feedback to control the concentration of dissolved oxygen.  
Spurlin et al teach (see paragraph [0018]) the presence of an oxygen concentration meter (i.e.-sensor) for determining the oxygen concentration within the anolyte and using feedback for controlling the oxygen concentration of the anolyte.  Spurlin et al teach that the feedback control could result in a desired oxygen concentration.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the oxygen sensor of Spurlin et al to the apparatus of Tachibana et al for the purpose of permitting control of the oxygen concentration within the electrolyte.  
With respect to the claimed “concentration of dissolved oxygen above about 10 ppm”, no structural limitation is imparted into this apparatus claim based upon the actual value of the oxygen concentration.  The sensor and feedback control taught by Spurlin et al would have been capable of providing the necessary feedback to control the oxygen concentration to any desired value.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al (US 2009/0038952) in view of Spurlin et al (US 2013/0284604) as applied to claim 14 above and further in view of Stevens et al (US 6,454,927).
Tachibana et al teach using a single electroplating chamber.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a single electrolyte storage tank to distribute the electrolyte to plural electroplating chambers as taught by Stevens et al in the system of Tachibana et al to permit plural workpieces to be coated at the same time while keeping a consistent electrolyte composition in each cell.
Regarding claim 16, the oxygen-delivery apparatus of Tachibana et al was located in the electrolyte tank and Stevens et al utilized a single pump (116) to distribute the electrolyte to the plural electroplating chambers.  Tachibana et al teach the presence of a bubble separator (mesh 20) fluidly coupled in the electrolyte circulation loop (i.e.-between the pump and the additional electroplating chamber).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251.  The examiner can normally be reached on M-F 10:00am -6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRY D WILKINS III/Primary Examiner, Art Unit 1796